Citation Nr: 1606967	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  14-24 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a skin condition, claimed as a nickel chrome allergy.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel






INTRODUCTION

The Veteran had active duty service from March 1987 to March 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered in October 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

On a VA Form 9 dated July 2014, the Veteran indicated that he did not want a Board hearing in connection with his appeal.

The Board has reviewed the Veteran's records maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he developed a skin condition, namely a nickel chrome allergy, in service. The Veteran asserts that he developed a rash in service and could not wear his dog tags, watches, or rings due to this condition. 

Service treatment record from April 1987 notes that the Veteran had an allergic reaction to dog tags and that he was instructed to either wear the dog tags in between his shirt and jacket or to get a plastic covering for them. 

VA's duty to assist includes, when necessary, conducting a thorough and comprehensive medical examination. Under 38 U.S.C.A. § 5103A(d)(2) (West 2014), VA must provide a medical examination and, or, obtain a medical opinion, when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision. See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances under which a VA examination is required). The third element, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold. Id. at 83. 

The Veteran has not been afforded a VA examination for his skin condition, claimed as a nickel chrome allergy. A VA treatment record dated in June 2012 includes a diagnosis of eczematous dermatitis, clinically consistent with allergic contact dermatitis, most likely to nickel given distribution.  As there is evidence of in-service occurrence, a current disability, and a potential link between the two, examination is required. 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Given the lack of sufficient medical evidence to make a decision on this matter, the Veteran should be afforded a VA examination to address the etiology of any current skin conditions, other than his service-connected cystic acne.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file any updated VA treatment records, should they exist. Ensure that all records are properly scanned and labeled in Veterans Benefits Management System (VBMS)/Virtual VA.

2. Thereafter, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's skin condition, other than the Veteran's already service-connected cystic acne. 

The electronic claims file, to include the Veteran's service treatment records, statements, and photos, must be reviewed by the examiner, and a note that it was reviewed should be included in the report. 

After reviewing the claims file and examining the Veteran, the examiner should opine whether it is at least as likely as not (a fifty percent probability or greater) that the Veteran's skin condition, to include eczematous dermatitis, is related to his active duty service?  The examiner's attention is directed to a June 2012 VA dermatology note which diagnoses eczematous dermatitis, clinically consistent with allergic contact dermatitis, most likely to nickel given distribution.  The examiner's attention is also directed to a service treatment record from April 1987 noting that the Veteran had an allergic reaction to dog tags and that he was instructed to either wear the dog tags in between his shirt and jacket or to get a plastic covering for them.

A detailed rationale for the opinions must be provided. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. After the development directed above has been completed, readjudicate the issue on appeal. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



